Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 08/27/2021.
Reasons for Allowance
3.	Claims 1-7, 15-17 and 20-26 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a foldable electronic device, which minimize unintended haptic feedback may be provided to a user depending on the open/closed state of the foldable display. Independent claims 1 and 21 identify the distinct limitations “determining a third intensity value of the vibration pattern to be emitted from the first vibration element, based on the first intensity value, the second intensity value and a distance between a touch position of the touch input and the first vibration element; and controlling the first vibration element to emit the vibration pattern that is changed based on the determined third intensity value”. Independent claim 15 identify the distinct limitations “control the selected vibration element to emit the haptic pattern that is changed based on the determined second intensity value; wherein if the specified event includes a touch input on the display, the processor is further configured to determine the second intensity value of the haptic pattern to be emitted from the selected vibration element, based on the first intensity value and a distance between a touch position of the touch input and the selected vibration element”

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693